Citation Nr: 0618693	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  03-35 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
September 1963.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2002 
rating decision by a Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In October 2004, the veteran was afforded a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In this case, the Board must consider the September 2002 VA 
examiner's opinion inadequate to allow for informed appellate 
review of the issue on appeal.  The examiner diagnosed the 
veteran with lumbar degenerative disc disease, degenerative 
disc disease of the lower lumbosacral facet joints, and 
moderate levoscoliosis.  However, the examiner did not 
provide an opinion as to whether it is at least as likely as 
not that any current lower back disabilities are 
etiologically related to any back pain documented in service 
or are otherwise causally linked to the veteran's service.

The examiner's report indicates that he discussed the 
veteran's account of the history of his back pain, including 
his recollections of in-service onset of back pain, but it is 
unclear whether the examiner had the opportunity to review 
the veteran's post-service and service medical records.  The 
service medical records include multiple contemporaneous 
reports of the veteran receiving treatment for back pain 
within two months of his discharge from active service; it is 
essential that these records be reviewed and addressed in a 
medical opinion on the question of whether there is a causal 
link between any current lower back disability and the time 
of the veteran's service.  Thus, this case must be remanded 
for a new VA medical examination to enable informed appellate 
review of the issue.

Additionally, during the pendency of this appeal the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  As this matter 
involves a claim of entitlement to service-connection, and as 
the matter is being remanded for further development, the 
Board finds it reasonable to give additional notice to 
expressly comply with the Dingess/Hartman decision.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The veteran 
should be sent a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), including an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The veteran should be scheduled for a 
VA examination to determine the nature and 
etiology of his claimed back disability.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  Any 
medically indicated special tests should be 
accomplished.  After reviewing the claims 
file and examining the veteran, the 
examiner should respond to the following:

     a)  Please provide a diagnosis of any 
current disabilities of the veteran's back.

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current back disability was 
manifested during the veteran's active 
duty service or is otherwise related to 
such service?  In answering this question, 
please discuss any relevant service 
medical records; in particular, please 
address the multiple August 1963 reports 
of in-service treatment for back pain.

3.  After the RO completes all of the 
development requested above to the extent 
possible, it should again review the claim 
on the basis of all additional evidence 
associated with the claims file.  If the 
RO cannot grant the benefit sought on 
appeal in its entirety, then it should 
furnish the veteran and his representative 
with a supplemental statement of the case, 
and afford a reasonable opportunity for 
response before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


